DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 11-18 are pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2020, 7/15/2021, and 11/8/2021  were considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because of the following:
Fig. 1: What is the difference between 100 (distributing device) and 110 (control unit)?  The two terms seem to point to the same thing.
Fig. 1: “connecting unit 165” does not look like it points to a unit, but to a data flow. 
Fig. 1: 180 in Figure 1 looks like a data flow but is described in the specification (page 10 line 5) as a PCIe switch. 
Fig. 2: 170 is described in the specification as a vehicle unit but in the diagram looks like a communications channel.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 3: “at least one connecting unit” (lines 16-17) but this is referred to as “the connecting device” in line 26.  Consistency in nomenclature is appreciated.
Page 9: lines 14-21.  The description does not match the layout in Figure 1.  Figure 1 does not show 150/160 data flowing into processor units 122, 127.
Page 9: lines 19-20: distributing unit 130 is described as a PCIe switch.  However, on page 10 line 5 what looks like a data flow (180) in Figure 1 is also described as a PCIe switch.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Claims 1-6, 8-16 and 18-22 are directed toward apparatuses and methods and, therefore, fall within one of the four statutory categories of invention.  However, claims 1-22 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claims (11,18,19) are directed toward a switch that takes data from sensors and shunts said data towards two end units, which are processors. Due to the expansively broad nature of the claims, they encompass “mental activity”, i.e. the decision as to which outlet to shunt to being made in the human mind.  There are no limitations regarding what type of information is provided except that it comes in from two sensors or how it is used by the end units.  Only the providing of the information is claimed.  
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims 11,18, and 19 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  Notably, the claims do not provide any limitations regarding a specific application or use, outside of shunting data through a switch. There is no improvement in the functioning of a computer.  The specification mentions the use of shunting in order to improve execution times in dataflow, but there is no element in claims 11, 18, or 19 which indicates this, or how the switching is decided in order to accomplish this goal. Nor are the limitations implemented in a particular machine or item of manufacture.  Rather, they are implemented using merely a switch and processors.  There is no transformation or reduction of a particular article to a different state or thing.  Lastly, there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented using an undetermined switch and processors, i.e. a computer, and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea(s) are merely implemented on a computer.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  Therefore, with regard to whether the abstract idea has been integrated into a practical application, the answer is clearly no.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of a switch and processors to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 11, 18, and 19 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2012/0105637 (Yousefi et al., hence Yousefi).
As for claim 11, Yousefi teaches a distributing device for distributing data streams for a control unit for a vehicle drivable in a highly automated manner, the distributing device comprising: (Fig. 46 Network node module 390) at least one first processor unit and at least one further processor unit, which are configured to process sensor data streams; (Fig. 46 DAC 768 "a plurality of digital to analog converters 768"[283])
and a distributing unit configured to read in a first sensor data stream of at least one first sensor and at least one further sensor data stream of at least one further sensor and to distribute the read in first sensor data stream and the at least one further sensor data stream optionally to the at least one first processor unit or the at least one further processor unit. (Fig. 46 two sensors shown (sensor 758) which go through switching circuit module 772: "In an example of operation, a vehicle control module (e.g., a sensor) generates a packet in accordance with the global vehicle network communication protocol (e.g., formats the packet in accordance with the information regarding a network fabric formatting of the packets, (e.g., packet format as shown in FIG. 26)). The vehicle control module then transmits the packet via the network fabric in accordance with the global vehicle network communication protocol. For instance, the network fabric routes the packet based on content type of the packet ( and the destination address) to another vehicle control module and/or to the multimedia processing module."[0147])
As for claim 12, Yousefi also teaches a first channeling unit configured to channel a sensor raw data stream from the at least one first sensor to the first sensor data stream; (Fig. 46: ADC unit 760 attached to first sensor: can be considered a channeling unit)
and a further channeling unit configured to channel a further sensor raw data stream from the at least one further sensor to the further sensor data stream (Fig. 46: ADC unit 760 attached to second sensor: can be considered a channeling unit).
As for claim 13, Yousefi also teaches at least one connecting unit configured to connect the first processor unit and/or the further processor unit to at least one vehicle unit and/or at least one further processing device. (Fig. 46 the signal goes to an actuator 766, which can be considered “one vehicle unit”)
As for claim 14, Yousefi also teaches comprising the vehicle unit and/or the further processing device.  (Fig. 46: the DAC can be considered a "further processing device" if the processor 778 in the switch is used: "The processing module 778 implements a local management function."[283].  The actuator 776 is "the vehicle unit".)
As for claim 15, Yousefi also teaches wherein the vehicle unit includes a  trigger unit for a passenger protection system.  (The embodiment as shown in Fig. 29 shows a case where one of the outputs (#2) stimulates an airbag, which would be a passenger protection system.)
As for claim 16, Yousefi also teaches further comprising the at least one first sensor and the at least one further sensor. (Fig. 46: two sensors 758 are shown.) 
As for claim 18, Yousefi also teaches a method for distributing data streams for a control unit for a vehicle drivable in a highly automated manner, the method comprising the following steps: (method as shown in Fig. 46.) 
reading in at least one first sensor data stream of at least one first sensor and at least one further sensor data stream of at least one further sensor; (Fig. 46: data is fed in from sensors 758; "In an example of operation, a vehicle control module (e.g., a sensor) generates a packet in accordance with the global vehicle network communication protocol (e.g., formats the packet in accordance with the information regarding a network fabric formatting of the packets, (e.g., packet format as shown in FIG. 26))….” [0147])
distributing the read-in first sensor data stream and further sensor data stream optionally to at least one first processor unit and/or a further processor unit; and processing the sensor data streams. (Fig 46: data streams are processed (778).  The sensor data streams are processed (ADC) and (DAC); “…the vehicle control module then transmits the packet via the network fabric in accordance with the global vehicle network communication protocol. For instance, the network fabric routes the packet based on content type of the packet ( and the destination address) to another vehicle control module and/or to the multimedia processing module."[0147] )

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yousefi.
As for claim 19, Yousefi teaches [a] machine-readable storage medium on which is stored a computer program for distributing data streams for a control unit for a vehicle drivable in a highly automated manner, ("One of average skill in the art will also recognize that the functional building blocks, and other illustrative blocks, modules and components herein, can be implemented as illustrated or by discrete components, application specific integrated circuits, processors executing appropriate software and the like or any combination thereof."[0631])
the computer program, when executed by a computer, causing the computer to perform the following steps: (see above)
reading in at least one first sensor data stream of at least one first sensor and at least one further sensor data stream of at least one further sensor; (Fig. 46: data is fed in from sensors 758; “…the vehicle control module then transmits the packet via the network fabric in accordance with the global vehicle network communication protocol. For instance, the network fabric routes the packet based on content type of the packet ( and the destination address) to another vehicle control module and/or to the multimedia processing module."[0147] ))
distributing the read-in first sensor data stream and further sensor data stream optionally to at least one first processor unit or a further processor unit; and processing the sensor data streams. (Fig 46: data streams are processed (778).  The sensor data streams are processed (ADC) and (DAC); “…the vehicle control module then transmits the packet via the network fabric in accordance with the global vehicle network communication protocol. For instance, the network fabric routes the packet based on content type of the packet ( and the destination address) to another vehicle control module and/or to the multimedia processing module."[0147] ).
Yousefi does not specifically mention using a non-transitory machine-readable storage medium to store software, but this is obvious and would be known to one of ordinary skill in the art at the time of the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yousefi as applied to claim 13 above, and further in view of “Study on Errors Compensation of a Vehicular MEMS Accelerometer” (NPL-Guan).
As for claim 17, Yousefi teaches wherein the at least one first sensor is a surroundings detection unit (In one embodiment, (Fig. 48) one of the sensors is an environmental sensor 796), but does not teach specifically the at least one further sensor is an acceleration sensor. However, the use of accelerometers as sensors in vehicles is known in the art, as is shown by NPL-Guan (see introduction) and would have been obvious to one of ordinary skill in the art to include.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661